Citation Nr: 0533212	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-27 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for    service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs.  

The Board notes there although the veteran perfected an 
appeal with respect to the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for right knee disability, this issue was not 
addressed at the May 2004 RO hearing or in the January 2005 
Supplemental Statement of the Case, nor has it been certified 
for consideration by the Board.  It is not clear to the Board 
whether this issue has been withdrawn from the veteran's 
appeal or whether it is still under consideration by the RO.  
Therefore, it is referred to the RO for appropriate action.


FINDING OF FACT

The evidence received since an unappealed rating decision of 
May 1998 denying service connection for left knee disability 
duplicative or cumulative of the evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for a left 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.

The amended definition of new and material evidence, now 
codified at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received prior to that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provides rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
granted by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.

With respect to his claim, the record reflects that through 
letters dated in December 2001 and June 2002, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although the RO did not specifically request the 
appellant to submit all pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
requested him to submit such evidence.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records (SMRs) and post-
service treatment records.  The veteran has not referenced 
the existence of any available evidence pertinent to his 
claim to reopen that has not been associated with the claim 
folders.  The Board is also unaware of any such outstanding 
evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held 
that the prior holding in Justus that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).


Analysis

The veteran claims his left knee disability is due to an 
injury in a fall while he was stationed in Vietnam in June 
1967, and another injury sustained in a Jeep accident in 
April 1968.  Service connection for a chronic knee condition 
was denied by an unappealed rating action in July 1998 .  The 
RO denied the claim as there was no medical evidence of a 
left knee disability in service or thereafter.  The evidence 
then of record included SMRs, which show treatment for a 
laceration to the left leg in April 1968 following an auto 
accident, but include no mention of a fall in 1967 or any 
knee trauma.  

The veteran's claim to reopen was received in August 2001.  
VA received records from Johns Hopkins Hospital in Baltimore, 
Maryland showing the veteran was treated in July 1975 for 
pain and swelling in his left knee following a basketball 
injury.  The veteran was referred to Union Memorial Hospital 
where a cast was applied.  After removing the cast himself, 
the veteran reported back to Johns Hopkins where he was 
diagnosed with septic arthritis in his left knee thought to 
be indicative of an immune deficiency.  Left knee X-rays from 
John Hopkins revealed multiple radiolucent lines and cyst-
like areas around the knee joint compatible with cellulitis; 
septic arthritis could not be excluded.  Two weeks later 
additional X-rays of the left knee showed the soft tissue 
noticed in the first X-ray was no longer present; however, a 
possible small effusion was noted.  There was no evidence of 
any bony abnormalities.

The evidence received since the denial of the veteran's claim 
references further treatment for his left knee disability, as 
well as several statements from the veteran connecting it to 
service.  In July 1989 the veteran was seen at Pine Heights 
where it was noted he had a history of infection in his knee 
fourteen years ago.  He was treated for fifty four days on 
antibiotics for his left knee.  The veteran complained of 
constant pain.  X-rays revealed significant degenerative 
changes in the patella femoral joint and bone spurs.  The 
veteran was then referred to the James Lawrence Kernan 
Hospital where he was treated by Dr. James Murphy III.  
Records received from Kernan Hospital reflect a July 1989 
diagnosis of a torn medial meniscus in the left knee.  Dr. 
Murphy stated the veteran had degenerative disease of the 
left knee with a large osteophyte of the anterior tibial 
spine and eburnated bone of the medial tibial plateau.  The 
veteran then underwent an operative-arthroscopy of the left 
knee in July 1989.  At the veteran's first follow-up 
appointment at Pine Heights in August 1989, the examiner 
stated "the knee is basically shot." A second follow-up 
appointment nine months later reflected the veteran's knee 
was still quite stiff and the veteran could hear the bones 
grinding.  The examiner noted "he will eventually need a 
complete knee replacement."  

The veteran was provided a VA examination in June 2002.  The 
veteran again reiterated that he injured his knee in a fall 
while serving in Vietnam.  The pertinent diagnosis was 
degenerative arthritis of the left knee.  

The veteran also provided VA with a detailed timeline showing 
his accident and treatment history.  He stated that in June 
1967 he slipped on a metallic walkway while stationed in 
Vietnam and was treated at the 8th Field Hospital at Camp 
McDermott for left knee problems.  As stated above, this 
incident is not reflected in the veteran's SMRs.  The veteran 
also notes he flipped his Jeep in April 1968 and reinjured 
his left knee.  

On May 18, 2004, the veteran testified at a hearing before 
the Baltimore RO.  The veteran again outlined his history of 
injury and treatment to his left knee.  VA received a 
statement from the veteran in February 2005 pointing out his 
displeasure at the confusion as to  which of his knees was at 
issue in his case.  

The medical evidence added to the record showing that the 
veteran has a left knee disability is new but is not material 
because it initially documents the presence of a left knee 
disorder many years after the veteran's discharge from 
service and does not suggest that the disorder is 
etiologically related to service.  Although they reflect the 
veteran's recitation of history, specifically, an in-service 
fall and automobile accident, evidence simply recorded by a 
medical examiner, unenhanced by any additional medical 
comment does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The veteran's statements have also been added to the record 
but they are duplicative or cumulative of statements of 
record at the time of the prior denial.  They are not new.  

Service personnel records added to the record include no 
reference to the veteran's left knee so they are not 
material. 

Accordingly, reopening of the veteran's claim for service 
connection for left knee disability is not warranted.


ORDER

Having received no new and material evidence, reopening of 
the claim of entitlement to service connection for a left 
knee disability is denied.  





______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


